Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 10/16/20 is acknowledged (paper filed 1/20/21). In the amendment filed therein claims 1-3 were modified. New claims 17-26 were added. While, claims 9-16 are canceled without prejudice or disclaimer. Currently claims 1-8 and 17-26 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 1 is vague and indefinite because the claim appears to be incomplete.  The last line of the claim ends with “said”. It is not clear if applicant intends to include an additional limitation or is referring back to a previously recited component of the supramolecular complex. This makes the claims ambiguous. It is suggested that the term is omitted or further clarified in order to obviate this rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (Journal of the American Chemical Society, 126(38), pages 11936-11943; IDS filed 11/9/17) and Gheybi & Adeli (Polymer. Chem. Vol. 6, pages 2580-2615, 2015) in view of Chatrabhuti et al. (Polymer, Vol. 54, 2013, pages 4318-4324).
Gillies discloses linear-dendritic co-polymer (supramolecular assemblies, and micelles formation using polyethylene oxide-dendrimer hybrid copoymers; page 11937, right column, 1st-2nd paragraphs; page 11938, scheme 2, compounds 5a-5b).  The linear-dendritic block copolymers comprising poly(ethylene oxide) and either a polylysine or polyester dendron were prepared and hydrophobic groups were attached to the dendrimer periphery by highly acid-sensitive cyclic acetals. 

nd column, 1st paragraph. The well-defined nature of the [micelle] system and the ability to tune its properties in predictable ways should facilitate its development in a range of drug delivery applications. See page 11943.
While, Gheybi & Adeli teach three strategies for the synthesis of linear-dendritic copolymers; coupling, chain-first, and dendron-first methods. Besides improving the water solubility of the hydrophobic drugs, encapsulated by the hydrophobic interior of dendritic segments, the reactive surface end groups of dendritic blocks can be attached to a variety of drugs, therapeutic agents, targeting and imaging bioactive molecules. See page 2581 2nd column through page 2582. In figure 28, a nanoparticle based configuration of mPEGylated peptide dendron in a dendron-DOX conjugate is disclosed.      
In figure 29, a dendronized heparin-DOX conjugate based nanoparticle is exemplified. 
Linear–dendritic block copolymers show great potential in anticancer drug delivery applications. The high architectural control and the option to tailor the properties of the linear–dendritic copolymers to the specific requirements of cancer therapy, including prolonged circulation times, increased drug solubility, reduced drug 

toxicity, selective delivery to tumors by active targeting with covalently bonded tumor-targeting agents, or passive targeting, resulting from the enhanced permeability and retention (EPR) effect, make these nanostructures promising carriers for a variety of anticancer drugs. Page 2610 – Conclusion
 Although Gillies et al. and Gheybi & Adeli teach linear dendritic copolymers having hydrophobic dendrons and hydrophilic chains anchored to a nanoparticle they differ from the instant invention in not specifically teaching chitosan nanoparticles.
However, Chatrabhuti et al. teach chitosan core-corona nanospheres containing a hydrophobic phthaloly group and a hydrophilic poly(ethylene glycol) group. See abstract. Chatrabhuti et al. disclose that the chitosan nanospheres (CSNS) with its hydrophobic core and hydrophilic corona is a convenient material for stabilizing the structure and allows for easily tailoring of the inorganic nanoparticulate polymers with desired specifications. See page 4324, Conclusion. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to employ a chitosan nanoparticle as taught by Chatrabhuti et al. in the linear dendritic copolymers having hydrophobic dendrons and hydrophilic chains anchored to a nanoparticles of Gillies et al. and Gheybi & Adeli because Chatrabhuti et al. disclosed that chitosan nanospheres (CSNS) with its hydrophobic core and hydrophilic corona is a convenient material for stabilizing the structure and allows for easily tailoring of the inorganic nanoparticulate polymers with desired specifications. See page 4324, Conclusion. 


8.	Claims 5-8 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (Journal of the American Chemical Society, 126(38), pages 11936-11943; IDS filed 11/9/17) and Gheybi & Adeli (Polymer. Chem. Vol. 6, pages 2580-2615, 2015) in view of Chatrabhuti et al. (Polymer, Vol. 54, 2013, pages 4318-4324) and further in view of Kato et al. (US Patent #8,741,332 B2). 
	Please see Gillies et al. and Gheybi & Adeli in view of Chatrabhuti et al. as set forth above.  
Gillies et al. and Gheybi & Adeli in view of Chatrabhuti et al. differ from the instant invention in not specifically teaching that the hydrophilic polymer shell comprises a target agent.
However, Kato discloses a hydrophilic polymer shell comprises a targeting agent (polymer micelle 100 having a target binding site 11 bound to the hydrophilic polymer segment 12, where the target binding site 11 includes an antibody that binds to a substance derived from a living body, such as the antibody recognize antigens; abstract, column 3).
Incorporating a drug and a target binding site into micelle systems provides a safety mechanism that can eliminate drug from the body through metabolism, thereby reducing adverse effects seen in conventional active drug targeting. Column 1 line 42-column 2 line 27. 


One skilled in the art would have been motivated to modify Gillies et al. and Gheybi & Adeli in view of Chatrabhuti et al. to provide wherein said hydrophilic polymer shell comprises a targeting agent, as disclosed by Kato, in order to provide targeted drug delivery systems for site-specifically delivering the therapeutic agents.
With respect to claims 17-26, the prior art teaches the supramolecular composition. Absent evidence to the contrary the selection of specific compositions is deemed routine and an obvious modification of the previously disclosed particles. KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).

Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered: Applicant contends that the combined teachings of Gilles et al., Gyehbi et al. and Myrick et al. fail to disclose or suggest any nanoparticle comprising “a hydrophilic shell comprising a molecular layer of a first linear polymer’' and “a corona comprising a second linear hydrophilic polymer of a linear-dendritic polymer that extends outward from the 

Remarks
9.	Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
A.	Myrick et al. (Nanotechnol. Rev., 2014, Vol.3., No.4, pages 319-346) disclose that chitosan is valued in the pharmaceutical and biomedical fields for its muco-adhesive properties, easy chemical modification, antibacterial properties and pH-responsiveness near physiological pH (7.4). See page 327
B.	Yun et al. (Journal of Colloid and Interface Science, 238, pages 414-419, 2001) discloses nanoparticles with a hydrophilic polymer shell/hydrophobic core. The hydrophilic polymer formed a shell encapsulating the particles while allowing the hydrophobic core to be accessible to outside medium. See abstract.
C.	Dodi et al. (Chemical Engineering Journal, Vol.203, 1 September 2012, pages 130-141) disclose magnetic composite particles with a core containing iron oxide encapsulated in cross linked chitosan and a functionalized synthetic copolymer shell. See abstract and highlights (pages 1-2). The shell is prepared by covalently anchoring a GMA-co-EGDMA-co-PEG-MMA copolymer layer directly on the composite chitosan particle surface. The resulting composite material combines the advantages of the natural polymer core with the controlled surface configuration made possible by the synthetic shell. See page 4, 2nd paragraph. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Art Unit 1642
4/9/21

/LISA V COOK/Primary Examiner, Art Unit 1642